OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 31,1954. On December 9,1981, in the United States District Court for the Eastern District of New York, he was found guilty of violating sections 1341 and 1951 (subds [a], [b], par [2]) of title 18 of the United States Code (mail fraud and unlawfully affecting commerce by extortion, respectively). On January 21, 1982, the respondent was sentenced to two years’ imprisonment on each of the six counts in the indictment, all to run concurrently.
The petitioner now moves to have the respondent’s name stricken from the roll of attorneys and counselors at law pursuant to subdivision 4 of section 90 of the Judiciary Law, contending that the respondent is subject to automatic disbarment as a result of his felony convictions. The respondent cross-moves to “dismiss” petitioner’s motion, arguing that automatic disbarment is not mandated because the Federal extortion charge, a felony, is not essen*337tially similar to a New York felony and that he is therefore entitled to a hearing in mitigation and explanation of his convictions.
We conclude that the Federal felony of unlawfully affecting commerce by extortion does have “essential similarity” (Matter of Cahn, 52 NY2d 479,482) to the New York felony of larceny by extortion (Penal Law, §§ 155.05, 155.30). Therefore, the conviction of the respondent under the provisions of section 1951 of title 18 of the United States Code requires his automatic disbarment under subdivision 4 of section 90 of the Judiciary Law.
Under the circumstances herein, the petitioner’s motion is granted and the respondent’s cross motion is denied. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Mangano and Rubin, JJ., concur.